Citation Nr: 0021705	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  99-05 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased evaluation for chondromalacia, 
with status post partial medial meniscectomy of the left 
knee, currently evaluated at 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel



INTRODUCTION

The veteran served on active duty from December 1970 to June 
1972 and September 1976 to November 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the claim on appeal.

The Board notes that the veteran attempted to raise the 
issues of temporary total ratings following his knee surgery 
in a letter dated in June 1999.  The matter reached the point 
where the RO issued a Statement of the Case dated in August 
1999.  The record before the Board does not reveal a 
substantive appeal as to these issues.  As such, they are not 
before the Board at this time.


REMAND

As an initial matter, the Board determines that the veteran's 
claim for a higher evaluation is well-grounded by virtue of 
his statements that his disability is worse than currently 
rated.  See Drosky v. Brown, 10 Vet. App. 251, 254 (1997).  
As such, the Board has a duty to assist the veteran in the 
development of facts pertinent to his claim and ensure full 
compliance with due process.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.159 (1999).  This 
duty to assist involves obtaining potentially relevant 
medical reports.  Lind v. Principi, 3 Vet. App. 493, 494 
(1992) (federal agencies); White v. Derwinski, 
1 Vet. App. 519, 521 (1991) (private records); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) (Social Security records).  
It also includes a thorough and contemporaneous medical 
examination, especially where it is necessary to determine 
the current level of disability.  Peters v. Brown, 6 Vet. 
App. 540, 542 (1994); Abernathy v. Principi, 3 Vet. App. 461 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The veteran contends, in essence, that his service-connected 
left knee disability is worse that currently evaluated.  The 
examiner indicated that the veteran's knees were slightly 
swollen bilaterally and he was able to flex both knees to 
110 degrees.  Furthermore, the examiner noted that the 
veteran was only able to extend them to 165 degrees.  It is 
noted that both the veteran and his representative have 
objected to the adequacy of this exam.  It is also noted that 
pursuant to 38 C.F.R. § 4.71, Plate II, that a full range of 
knee motion is from 0-140 degrees.  Zero equates with full 
extension with 140 degrees representing full extension.

However, subsequent to this exam the veteran had surgery on 
the service connected left knee.  He appears to have had 
surgery in December 1998, and in March 1999.  In December 
1998, it was indicated by the veteran's private health care 
provider  that the veteran was experiencing a decreased range 
of motion in his left knee.  Measurements of the motion were 
not set forth.  It is not clear if the veteran's private 
health care provider is indicating that the veteran suffered 
from a decreased range of motion as compared to his previous, 
limited range of motion, or if his range of motion was less 
than average for a health patient.

The standards outlined in DeLuca v. Brown, 8 Vet. App. 202 
(1995) and the provisions of 38 C.F.R. § 4.40 et seq., 
require a consideration of symptoms such as atrophy, muscle 
wasting, incoordination, weakness, excess fatigability, etc., 
which are not reported here.  Therefore, it is not possible 
to rate the veteran based on his private medical examiner's 
reports alone.  

Further, when an examination report does not contain 
sufficient detail, as is the case of the veteran's private 
health care provider's report, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).  
Accordingly, the Board is of the opinion that additional 
development is needed in this area.  Finally, as the case is 
to undergo additional development, an attempt to obtain 
medical records regarding treatment for a left knee 
disability not already associated with the file should be 
made. 

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for a left knee 
disability not already associated with 
the claims file.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
veteran, the RO should contact each 
physician, hospital, or treatment center, 
specified by the veteran to request 
specifically any and all medical or 
treatment records or reports relevant to 
the above mentioned claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999).

2.  The veteran should be advised that 
while the case is on remand status, he is 
free to submit additional evidence and 
argument.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

3. The veteran should then be scheduled 
for an appropriate VA examination in 
order to determine the nature and 
severity of his current left knee 
disability.  Initially, the examiner is 
requested to review the claims file, 
including all service medical and post-
service medical reports of record and 
adequately summarize all of the relevant 
history, including relevant treatment and 
previous diagnoses regarding the 
veteran's left knee disability.

Then, the examiner is requested to 
provide an opinion as to the nature, 
extent, and severity of all 
symptomatology of the veteran's left knee 
disability, including all functional 
impairment associated therewith.  All 
indicated tests and studies should be 
performed, including, but not limited to, 
objective range of motion values, 
expressed in degrees.  The examiner 
should specify, on the examination 
report, what constitutes a full range of 
motion.  If limited motion is 
demonstrated, an opinion as to any 
increased functional loss due to painful 
use, weakness, excess fatigability, 
and/or incoordination of such affected 
part should be rendered.

Since the veteran has a diagnosis of 
arthritis of the knee, possibly secondary 
to his service connected dermatological 
disorder from a November 1993 VA medical 
exam, the examiner should also indicate 
whether the veteran has signs or symptoms 
of arthritis in the left knee.  If there 
are no indicators of arthritis, that too 
should be set forth in detail.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon in the report.  
If additional consultations, 
examinations, tests or x-ray analysis are 
deemed necessary, they should be 
scheduled.  The claims file must be made 
available to the examiner for review 
purposes prior to the examination, and 
the complete examination report, 
including any consultations, tests, 
examinations or X-ray reports, should be 
associated with the claims file.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an error exists as a 
matter of law for failure to ensure 
compliance.

Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 38 C.F.R. § 4.2 
(1999) (if report does not contain 
sufficient detail, the rating board must 
return the report as inadequate for 
evaluation purposes).

5.  Thereafter, the RO should 
readjudicate the claim for an increased 
evaluation for chondromalacia, left knee, 
currently evaluated at 20 percent.  To 
the extent the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  
Thereafter, the veteran and his 
representative should be afforded a 
reasonable opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further consideration, as in order.  No action is required of 
the appellant until he is notified.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




